Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on February 16, 2021 was received.  Claims 3-56 and 13 were cancelled.  Claim 1 was amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18, 19, 22, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires the polymer to be selected from a limited group of copolymers produced from specified monomers (vinylpyrrolidone, DMAPMA, DMAEMA, etc.). Dependent claim 18 requires a broader scope for the monomers comprising a monomer having .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All claims dependent are also rejected for the same.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Menke et al. in view of Naumann et al. on claim 6 and 13 are withdrawn, because the claims have been cancelled; on claims 1, 18, 19, and 22 are maintained and modified to reflect the amendment to the claims.

The claim rejection under 35 U.S.C. 103 as unpatentable over Menke et al. in view of Naumann et al. as applied to claim 18 and further in view of Tullos et al. on claim 25 is maintained and any modifications are to reflect the amendment to the claims.

The claim rejection under 35 U.S.C. 103 as unpatentable over Menke et al. in view of Naumann et al. as applied to claim 1 and further in view of Tullos et al. on claim 29 is maintained and any modifications are to reflect the amendment to the claims.

	
Claims 1, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. (US 2010/0221611) in view of Naumann et al. (US 2015/0093575).
Regarding claims 1, 18, and 19, Menke discloses a ceramic binder composition, comprising:
at least one ceramic particle [0023] selected from the group consisting of alumina, alumina oxide hydroxide, SiO2, BaSO4, TiO2, SnO2, CeO2, ZrO2, BaTiO3, Y2O3, B2O3, and combinations thereof [0023]; and

Naumann teaches a polymer composition which includes copolymers including vinyl pyrrolidone (claim 14) which can include internal cross-linking compositions [0079] such as glycidyl methacrylate (compound comprising at least two epoxide groups) [0082-0085].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a cross-linking agent such as glycidyl methacrylate with the monomers of Menke to form the reaction product because Naumann recognizes additional cross-linking compositions which can be combined with the same monomers to obtain properties for the polymers as desired.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  In regards to the epoxy being water dispersible, a reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 22, Menke is silent towards the composition of claim 18, wherein the crosslinking agent is selected from the group consisting of a water dispersible polyamine, a polycarboxylic acid, and combinations thereof.
Naumann teaches a polymer composition which includes copolymers including vinyl pyrrolidone (claim 14) which can include internal cross-linking compositions (Abstract) such as KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  In regards to the polyamine being water dispersible, a reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. in view of Naumann et al. as applied to claim 18 above, and further in view of Tullos et al. (US 2004/0157961).
The teachings of Menke et al. and Naumann et al. as discussed above are herein incorporated.
Regarding claim 25, Menke and Naumann are silent towards the composition of claim 18, further comprising a catalyst selected from the group consisting of imidazole, imidazole derivatives, and combinations thereof.
Tullos teaches for epoxy resin compositions suitable catalysts include imidazoles [0012-0016] to catalyze the reactions.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a catalyst such as imidazole in the composition of Menke and Naumann because Tullos recognizes that imidazoles are affective KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. in view of Naumann et al. as applied to claim 1 above, and further in view of Tullos et al. (US 2004/0157961).
The teachings of Menke and Naumann as discussed above are herein incorporated.
Regarding claim 29, Menke and Naumann are silent towards a surfactant including at least one of (a) an N-alkyl pyrrolidone, wherein the alkyl group is in a range of from C1 to C10, (b) an alkyl polyethylene glycol ether produced from the reaction of a C1 to C18-Guerbet alcohol and ethylene oxide, and (c) an acetylenic diol type surfactant represented by at least one of formulas (I) and (II).
Tullos teaches additives which can aid or enhance chemical or physical properties include surfactants such as acetylenic diol and the like [0018].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a surfactant such as acetylenic diol in the composition of Menke because Tullos recognizes such surfactants can provide aid or enhancement to chemical and physical properties of coating compositions.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Menke does not specifically teach that the layer of organic protective material can be used as a binder for ceramic particles,
(b) Menke contemplates thousands of classes of polymeric materials and incorrectly lists N-vinyl-2-pyrrolidone as an acrylate,
(c) Applicant seeks a ceramic binder capable of forming ceramic coated separators having a combination of improved mechanical and electrolyte resistance properties which does not adversely impact electrochemical cell performance.  Therefore a person skilled in the art facing Applicant’s problem would not have been motivated to combine Naumann and Menke to arrive at the claimed invention,
(d) Applicant’s crosslinking agent containing epoxide groups form permanent covalent bonds while Naumann crosslinks via coulombic charge interaction. Menke and Naumann do not suggest crosslinking agents containing at least two epoxide groups for specific VP copolymers as recited. There is a significant difference with respect to type and function of the crosslinking agent, mechanism of crosslinking, and the polymerizable polymer thus do not result in the physical properties such as mechanical strength required for Applicant’s ceramic binder application, and 
(e) Tullos does not relate to a ceramic separator coating or lithium ion batteries and one attempting to provide an improved polymeric ceramic binder would not have been motivated to refer to Tullos to achieve Applicant’s objective of improving the wetting of a polymeric ceramic binder onto a separator.

In response to Applicant’s arguments, please consider the following comments:
(a) As correctly recognized by the Applicant and argued in the standing rejection, Menke discloses a protective layer which is made of a combination of organic and inorganic components including anions and salts of metals such as alumina, SiO2, BaTiO2, etc. [0023] where the organic portion functions essentially as a “binder” by forming the layer in combination, 
(b) As recognized by the Applicant, Menke makes obvious many classes of polymeric materials including acrylates and a specific example including N-vinyl-2 pyrrolidone as the organic component forming a portion of the protective layer. A potential misclassification of a specific example polymeric material does not automatically negate that example especially when other vinyl based polymeric materials are also taught in the same cited portion of Menke.  Applicant is also directed towards the comments presented in the advisory action mailed on June 17, 2020 and the non-final rejection mailed on October 14, 2020,
(c) Applicant is reminded the scope of the claims are neither directed towards any specific properties as argued or towards the formation of a specific end product (e.g. separators). Furthermore, Applicant appears to argue and suggest that every reference applied within an obviousness rejection is required to recognize the same problem as narrowly argued. As stated within MPEP 904.01(c) “The determination of what arts are analogous to a particular claimed 
(d) The scope and limitations of the claims have been met by Menke’s recognition of the respective monomers (vinylpyrrolidone) in a copolymer, in combination with the recognition of a polyamine cross-linking agent by Naumann of a cross-linking composition [0079] such as glycidyl methacrylate [0082-0085] and catalyzing such epoxy containing compositions as recognized by Tullos. It is again emphasized, the relevancy of the prior art is directed towards its composition and recognized benefits as taught within the prior art to modify the compositions and not a specific end use. The limitations of the claims in view of the specification do not limit the type of crosslinking or the agent which provide such crosslinking as argued by Applicant.  It 
(e)  Applicant is directed towards the comments as provided within section (c) and (d) above.  It should also be noted the ceramic binder composition is applied as a coating to the separator in the instant application.  The recognition of surfactants by Tullos would be applicable and reasonably apprised to a skilled artisan to consider such teachings especially in view of its use within coatings as recognized by the Applicant. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2014/0186680) teaches a coating layer provided on a separator .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727